                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

SPRINGFIELD ENGINEERING                          )
COMPANY                                          )
                                                 )
               Plaintiff,                        )             Case No. 6:18-cv-03123-MJW
                                                 )
       v.                                        )
                                                 )
BIG-D CONSTRUCTION MIDWEST, LLC,                 )
et. al.,                                         )
                                                 )
               Defendants.                       )

                                     JOINT STATUS REPORT

       Plaintiffs and Defendants, by and through undersigned counsel, and pursuant to the Court’s

Order (Doc. 45), jointly submit the following status report:

       1.      Plaintiff Springfield Engineering Company, Inc. (“SECO”) and Defendants Big-D

Construction Midwest, LLC (“Big-D”) and Dairy Farmers of America, Inc. (“DFA”) (collectively the

“Parties”) successfully completed early-assessment mediation on November 7, 2018.

       2.      As of December 31, 2018, the Parties are still in the process of finalizing a settlement

agreement.

       3.      The Parties respectfully request an additional fourteen days to finalize the settlement

agreement.




                                                     1

            Case 6:18-cv-03123-BP Document 46 Filed 12/31/18 Page 1 of 4
                              Respectfully submitted,


                                   SPENCER FANE LLP
                                         /s/ Jason C. Smith
                                   Jason C. Smith           Mo. Bar No. 57657
                                   Ben J. Shantz            Mo. Bar No. 70352
                                   SPENCER FANE LLP
                                   2144 E. Republic Road, Suite B300
                                   Springfield, MO 65804
                                   Telephone: 417.888.1000
                                   Facsimile: 417.881.8035
                                   jcsmith@spencerfane.com

                                   Attorneys for Plaintiff Springfield Engineering
                                   Company


                                   HUSCH BLACKWELL LLP

                                   By:     /s/ Bryan Wade
                                   Bryan O. Wade, #41939
                                   Ginger K. Gooch, #50302
                                   901 St. Louis Street
                                   Suite 1800
                                   Springfield, MO 65806
                                   Office: (417) 268-4000
                                   Fax No: (417) 268-4040
                                   Bryan.wade@huschblackwell.com
                                   Ginger.gooch@huschblackwell.com

                                   Attorneys for Defendant
                                   Dairy Farmers of America, Inc.




                               2
                                                                        WA 12277222.2
Case 6:18-cv-03123-BP Document 46 Filed 12/31/18 Page 2 of 4
                                   LEWIS RICE LLC

                                   By: /s/ Jeremy P. Brummond
                                   Jeremy P. Brummond, #50940, pro hac vice
                                   Patrick J. Thornton, #63293
                                   Jerina D. Phillips, #65103, pro hac vice

                                   600 Washington Avenue, Suite 2500
                                   St. Louis, MO 63101
                                   jbrummond@lewisrice.com
                                   pthornton@lewisrice.com
                                   jphillips@lewisrice.com
                                   (314) 444-7600 – Phone
                                   (314) 612-1339 – Facsimile

                                   Attorneys for Defendant Big-D Construction
                                   Midwest, LLC




                               3
                                                                       WA 12277222.2
Case 6:18-cv-03123-BP Document 46 Filed 12/31/18 Page 3 of 4
                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 31st, 2018, counsel for Plaintiff
electronically filed the foregoing Joint Status Report with the Court’s CM/ECF system which
provides notification to all counsel of record.

                                                     Jason C. Smith




                                            4
                                                                                WA 12277222.2
         Case 6:18-cv-03123-BP Document 46 Filed 12/31/18 Page 4 of 4
